 MILLWRIGHT AND MACHINERY ERECTORS. LOCAL 740Millwright and Machinery Erectors Local Union No.740, District Council of New York City and Vicinityof the United Brotherhood of Carpenters and Join-ers of America, AFL-CIO (Tailman Constructors, aJoint Venture) and John A. Canning. Case 29 CB-2777September 15, 1978DECISION AND ORDERBY MEMBERS PANELLO, MURPHY, AND TRUESDALEOn August 18, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedexceptions and a brief in support of exceptions and insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent caused Tallman Constructors to discriminateagainst Charging Party Canning by denying him em-ployment. He concluded, however, that such conductdid not violate Sections 8(b)(1)(A) and 8(B)(2) of theAct. We disagree.The pertinent facts are as follows: Respondent, Lo-cal Union 740, is a constituent local of the New YorkCity District Council of Carpenters. The DistrictCouncil of Carpenters negotiates a master agreementwith the Building Trades Employers' Association andvarious other general contractors. The master agree-ment provides, inter alia, a nonexclusive hiring hall,and contains a valid 7-day union-security clause. Theemployer representatives, however, are not autho-rized to bind the individual employers to a contract.Rather, agreements between individual employersand the District Council are executed on a single-employer basis. At all times material herein, TallhnanConstructors had been signatory to such a single-em-ployer contract.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings.Charging Party John Canning is a millwright whohas been a member of Respondent for 17 years, since1961. Over the years, he frequently has been referredto jobs out of its hiring hall. Approximately 1-1/2years prior to the hearing in this case, Canning wasreferred by the Union to Tallman and worked forTallman for 10 days to 2 weeks under its current con-tract. Canning's union dues were not in arrears whenhe was terminated by Tallman at that time. Canning'slast job before his second referral to Tallman in Feb-ruary 1977 was for another employer who was signa-tory to a contract with the District Council. That joblasted approximately 4 weeks, ending on January 4,1977. Canning became delinquent in his union dueson January 1, 1977, when he failed to pay his dues forthe first quarter of that year.On February 3, 1977, Tallman Constructors calledRespondent Local 740's hiring hall and requested amillwright. Respondent's business representative,Cavanough, phoned Canning and told him to reportto the Tallman jobsite the next morning, and to seeLester Katz, a Local 740 steward at the Tallman job-site, at that time.Upon his arrival at the jobsite about 7:45 a.m..Canning went to the office where he met ForemanEdward Gelenites. Gelenites testified that he was ex-pecting a millwright and admitted that he understoodthat Canning was reporting for work. Canning askedwhere Katz could be found, and Gelenites directedhim to another building. Canning did not find Katz inthat building, but on his way back to the office didencounter Katz, whom he recognized from previousjobs. Katz then brought Canning to the office wherethe timekeeper was located. Once there, Canning saidto Katz, "Now, wait a minute Lester, before we getoff on the wrong foot, my dues are not paid. I won'tpay them until I get some money." Katz then tookCanning over to the timekeeper, told the latter to signCanning up, and left.The timekeeper verified personnel information onCanning by referring to records compiled when Can-ning previously worked for Tallman in 1975. There-after. Canning drove to another building and begantaking his tools out of his car. Katz approached Can-ning there and informed him that he had just spokento Business Representative Cavanough who had said,"You can't start your, [sic] your dues aren't paid."Canning replaced his tools in the car, went to theoffice to verify Tallman's address, and proceeded di-rectly to the Board's Regional Office where he filedthe instant charge. Thereafter, at Gelenites' request,Katz called Respondent's hiring hall. Another mill-wright, sent out to replace Canning, started workabout 10 a.m. that same day. Canning was referred toanother job through Respondent's hiring hall the nextday.238 NLRB No. 20159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Administrative Law Judge'sconclusion that the Union, through its agent, Katz,caused Tallman to deny employment to Canning. Inso doing, however, we place no reliance on the infer-ence drawn by the Administrative Law Judge thatKatz in some manner told Tallman's managementthat Canning could not work. Rather, we find on theparticular facts herein that Katz, in denying employ-ment to Canning, was acting as an agent of Tallman.In this regard, the record reveals that RespondentUnion specifically instructed Canning to "see Katz"when he arrived at the Tallman jobsite. Furthermore,when Gelenites directed Canning to where he thoughtKatz was at the jobsite, he told Canning that "he[Katz] will bring you back to sign you up." Moreover,Katz was designated by Tallman's management tomake record notations about a new man's employ-ment, to explain the work duties and conditions ofemployment to him, to tell him what tools he wouldneed, and to inform him where he would work. Katzhimself took Canning to the timekeeper and told thelatter to sign Canning up. Thus, both Respondent andmanagement acquiesced in, or encouraged, an ar-rangement which placed Katz in a position to denyclearance to Canning for employment by Tallman.We therefore conclude that, when Katz told Canningthat he could not work, Katz was acting as an agenton behalf of Tallman.2Although, as noted above, the Administrative LawJudge found that the Union caused Tallman to dis-criminate against Canning, he nevertheless concludedthat such conduct was not violative of Section8(b)(1)(A) and (2). In this regard, he found merit inRespondent's defense based primarily on InsulationSpecialties Corp.,3and concluded Canning was notentitled to the contractual grace period before beingobligated to pay his dues arrearages. Accordingly, hefurther concluded that the Union lawfully could de-mand that Canning become current in his dues beforecommencing work for Tallman. For the reasons setforth below, we find that the Administrative LawJudge's reliance on Insulation Specialties is misplaced.Just as Canning had previously worked for Tall-man, the employee who was denied referral in Insula-tion Specialties had previously worked for InsulationSpecialties. The latter employee's earlier employmentwith the company, however, had terminated in a dis-charge resulting from his failure to join the Union2 See McKinnon Services, Inc., 174 NLRB 1141, 1143-44 (re: Gavin)(1969); Stiney's Corp., t/a Wolfies, 159 NLRB 22, 25 26 (1966): HamptonMerchants Association, et at, 151 NLRB 1307, 1308-09 (1965).1 International Association of Heat and Frost Insulators and Asbestos Work-ers. Local No. 5, AFL CIO (Insulation Specialties Corp.), 191 NLRB 220(1971).within 8 days of employment under a union-securityclause in a multiemployer collective-bargainingagreement. The employee then worked for employersoutside the multiemployer unit until his reemploy-ment by the company 21 months later. At the time ofthe employee's earlier and subsequent employment,Insulation Specialties was a part) to continually ef-fective successive contracts with substantially similarunion-security provisions. Under these circumstances,the Board found that the union was not necessarilyrequired to treat the employee as a new employeeentitled to the contractual grace period upon hisreemployment. Significantly, the Board's finding inthat case was inextricably intertwined with the factsthat the employee's dues arrearages arose during hisprior employment with the same employer and thathe had been discharged previously by that employerfor having failed to meet the union-security require-ments of its contract with the union. In contrast, inthe instant case, Canning's prior employment rela-tionship with Tallman was severed for reasons unre-lated to union membership requirements, and Can-ning, in fact, had fulfilled his union-securityobligations during his previous employment withTallman. Although the Administrative Law Judgehere noted that the dues of the employee in InsulationSpecialties, unlike those of Canning, were in arrearsduring his previous period of employment with thesame employer, he found this distinction to be "of nomoment."In further support of his conclusion, the Adminis-trative Law Judge relied on Mayfair Coat & Suit Co.,140 NLRB 1333 (1963). In that case, an employeewho previously had enjoyed a 30-day grace periodwith one employer in a multiemployer bargainingunit subsequently was denied referral through theunion's exclusive hiring hall to another employerwithin the same bargaining unit because of his delin-quency in payment of a portion of his initiation fee.Thus, unlike the situation in the instant case, whichdoes not involve a multiemployer bargaining unit, theemployee in Mayjfir had failed to meet his union-security obligations in the same bargaining unit dur-ing his previous employment despite the fact that hehad been afforded a grace period.We find that the distinctions between the instantcase and those relied on by the Administrative LawJudge are of critical significance. Thus, it is well set-tled that a union's demand for the payment of backdues which arose during a period when there was nocontractual obligation to maintain membership in theunion or during a period when the employee was notemployed in the bargaining unit cannot lawfully beimposed as a condition of employment even under a160 MILLWRIGHT AND MACHINERY ERECTORS, LOCAL 740valid union-security agreement.4In the instant case, itis clear, as found by the Administrative Law Judge,that, as a signatory to a single-employer contract withthe District Council, Tallman alone constituted theentire bargaining unit. Thus, since Canning was notdelinquent in dues when previously employed byTallman, his dues arrearages were incurred duringemployment outside the bargaining unit.5In these cir-cumstances, Canning's rights were those of a new em-ployee. Therefore, whether or not Canning's generalobligation to remain a member in good standing withthe Union endured throughout the period between hisfirst and second jobs with Tallman. his contractualobligation to place himself in good standing in orderto continue working for Tallman could not be im-posed upon him until the contractual grace periodhad expired.6Based on the foregoing, we find that by telling Can-ning that he could not start work for Tallman becauseof his delinquency in dues, without affording him thestatutorily sanctioned contractual grace period, Re-spondent Union caused Tallman to discriminateagainst Canning within the meaning of Section8(a)(3) of the Act. Accordingly, we conclude that Re-4See, e.g., Wil/ham Blackwell dhb/a Carolina Dr4wall Companr. 204NL RB 1091. 1094 95 (1973): Inmernational Union of Operating Engineers.Local No. 1]9 and its Agent Lerqv Fitzsimons (T J. Butters Construction), 198NLRB 1195 (1972); Teamsters lxocal Union No. 174, affiliated with Internia-tional Brotherhood of Teamsters. Chauffeurs. 14 arehousemen and Helpers ofAmerica. Independent (Consolidated Fruit and Produce Company), 149 NL RB1570, 1573 (1964).Respondent Union argues that all specialty contractors in the construc-tion industry in the New York City area sign identical collective-bargainingagreements with the District Council of Carpenters, of which Respondent isa constituent local, and that all such contractors should be treated as amulhiemployer bargaining unit under Interstate Electric Compans. 227NLRB 1996 (1977). It therefore further contends that since Canning's duesarrearages arose during a period of emploq ment by an employer which, likeTallman, was signatory to an agreement with the District Council containinga union-security provision, Canning was not entitled to a new grace periodupon his reemployment by Tallman We find Respondent's contentions to bewithout merit.In Interstate, the issue before the Board involved the interpretation of Sec.8(fX4) of the Act, which permits agreements in the construction industryproviding "for priority in opportunities for employment based upon lengthof service with such employer. in the industry or in the particular geographi-cal area." The Board concluded that for the purposes of Sec. 8(f X4) the term"employer" included both employer-members of an association with whichthe union had negotiated a collective-bargaining agreement and those em-ployers within the union's geographical jurisdiction which had executed let-ters of assent to be hound to the union's contract with the association. Evenassuming. arguendo, that the agreements between the various employers andthe Union herein are the same, it is undisputed that here, unlike Interstate,there is no multiemployer agreement to which the various contractors haveexecuted letters of assent to be bound. Rather, the bargaining arrangementher results merely in a series of single-employer contracts. We therefore findno basis for concluding that Tallman and Canning's previous employer, aswell as all other contractors in the area signatory to separate agreementswith the District Council. should he treated as a multiemployer bargainingunit. Accordingly, we find it unnecessary in the instant case to further con-sider the applicability, if any. the rationale expressed in Interstate may haveto cases involving Sec. 8(fX2) of the Act.6 Yellow Cah Compan., 148 NLRB 620. 624 11964). See also WilliamBlackwell d/h/ a Carolina Dn .wall Companrv, supraspondent Union thereby violated Section 8(b)(l)(A)and (2) of the Act.7CONCLUSIONS OF LANw1. Tallman Constructors is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Respondent, Millwright and Machinery Erec-tors Local Union No. 740, District Council of NewYork City and Vicinity of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. By causing Tallman Constructors to discrimi-nate against John Canning by denying him employ-ment in violation of Section 8(a)(3) of the Act, with-out affording him the statutorily sanctionedcontractual grace period in which to become currentin his union dues, Respondent has violated Section8(b)(l)(A) and (2) of the Act.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged, and isengaging in. unfair labor practices, we shall order itto cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.We have found that Respondent caused TallmanConstructors to deny employment to John Canning inviolation of Section 8(a)(3) of the Act, without afford-ing him the statutorily sanctioned contractual graceperiod, in which to become current in his union dues,in violation of Section 8(b)( )(A) and (2) of the Act.We shall therefore order Respondent to notify Tall-man Constructors, in writing, and furnish copies tothe above-named individual, stating that it has no ob-jection to the hiring or employment of John Canning.We shall further order that Respondent make JohnCanning whole for any loss of pay or other benefits hemay have suffered by reason of the discriminationagainst him from the date of Respondent's unlawful7 Member Truesdale. like his colleagues, would not rely on the Adminis-trative Law Judge's inference that Katz in some manner told Tallman's man-agement that Canning could not work. He concludes, however, contrary tohis colleagues, that the facts herein are insufficient to warrant a finding thatKatz was acting as an agent on behalf of Tallman, and, accordingly, he doesnot concur in the finding of a violation of Sec. 8(b12) based thereon. Mem-ber Truesdale, nevertheless, does agree with his colleagues' finding thatRespondent Union's conduct in telling Canning that he could not work forTallman because of his dues delinquency, without affording him the statuto-rily sanctioned contractual grace period, constitutes a violation of Sec.8bXhl AI of the Act161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct until 5 days after Respondent notifies theCompany that it has no objection to Canning's em-ployment.? Backpay shall be computed in the mannerset forth in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Mill-wright and Machinery Erectors Local Union No. 740,District Council of New York City and Vicinity of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, New York, New York, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Tallman Con-structors to discriminate against John Canning by de-nying him employment in violation of Section 8(a)(3)of the Act, without affording him the statutorily sanc-tioned contractual grace period in which to becomecurrent in his dues.(b) In any like or related manner restraining or co-ercing employees or applicants for employment in theexercise of rights guaranteed them in Section 7 of theAct, except to the extent that such rights may law-fully be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment in accordance with Section 8(a)(3) of the Act.2. Take the following affirmative action necessaryto effectuate the purposes of the Act:(a) Make whole John Canning for any loss of payor other benefits he may have suffered by reason ofthe discrimination against him, in the manner setforth in the section of' this Decision entitled "TheRemedy."(b) Notify Tallman Constructors and John Can-ning, in writing, that Respondent has no objection tothe hiring or employment of Canning.(c) Post at all places where notices to employees,applicants for referral, and members are posted cop-ies of the attached notice marked "Appendix."'" Cop-ies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptI We shall leave to the compliance stage of this proceeding any questionsansing from the fact that Respondent referred Canning to a position withanother employer on the day following the events herein.9 See, generally, Isis Plumbing & Heating Co. 138 NLRB 716 (1962)." In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalL.abor Relations Board."thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material. Respondentshall also sign copies of the notice which the RegionalDirector shall make available for posting by TallmanConstructors, if it be willing.(d) Notify the Director of Region 29, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNoTICE To MEMBERSPoSTED BY ORDER OF TIHlENATI IONAL LABOR RELAfIONS BOARDAn Agency of the United States GovernmentWE VIIL.L NOT cause or attempt to cause Tall-man Constructors to discriminate against JohnCanning by denying him employment in viola-tion of Section 8(a)(3) of the Act, without afford-ing him the statutorily sanctioned contractualgrace period in which to become current in hisdues.WE WlI.l. Not in any like or related mannerrestrain or coerce employees or applicants foremployment in the exercise of rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, except to the extent that such rightsmay lawfully be affected by an agreement requir-ing membership in a labor organization as a con-dition of employment in accordance with Section8(a)(3) of the Act.WE wlLt. make the above-named individualwhole for any loss of pay or other benefits suf-fered by reason of the discrimination againsthim, plus interest.WE WILL notify Tallman Constructors and theabove-named individual, in writing, that we haveno objection to his hiring or employment.MILLWRIGHT AND MACHINERY EREC IORSLOCAL UNION NO. 740, DISIRICT COUNCILOF NEW YORK CITY AND VICINITY OF THEUNITED BROTHERHIOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO.DECISIONSIATEMENI OF IIHt CASETIlOMAS A. Rc( cI, Administrative Law Judge: A hearingin this proceeding was held on June 14, 1977, at Brooklyn,New York City, on complaint of the General Counselagainst Millwright and Machinery Erectors Local Union162 MILLWRIGHT AND MACHINERY ERECTORS, LOCAL 740No. 740, District Council of New York City and Vicinity ofthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the Respondent or theUnion. The complaint issued on March 23, 1977, upon acharge filed on February 4, 1977, by John Canning. an indi-vidual, herein called the Charging Party. The issue of thecase is whether the Respondent Union caused a companycalled Tallman Constructors, to discriminate against theCharging Party in violation of Section 8(a)(3) of the Act,and thereby violated Section 8(b)(2) and 8(b)(1)(A) of thestatute. Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINIINGS O() FA( II. TrLE BUSINESS 0()I THEM EMPLOYERTallman Constructors, herein called Tallman, is a jointventure owned and operated by several separate corpora-tions, some of the State of New Jersey and some of NewYork. It is engaged in the business of general contractor inthe building and construction industry. During the pastyear, a representative period, Tallman purchased andcaused to be transported to one of its jobsites in the city ofNew York, goods and materials valued in excess of $50,000directly from out-of-state sources. I find that Tallman is anemployer engaged in commerce within the meaning of thestatute.11. iHIE I.ABOR OR(iANIZArION INVOLVEI)I find that Millwright and Machinery Erectors LocalUnion No. 740, District Council of New York City andVicinity of the United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. Tlt-i UNFAIR I.ABOR PRACTICE A .LEGEDA. The Case in BriefJohn Canning is a millwright. 17 years a member of theRespondent Local 740. He has long worked at his craftwithin the geographic territory of that Union, many timesreferred to jobs out of its hiring hall upon request fromcontractors. Local 740, through its membership in the Dis-trict Council of New York, is party to an area collective-bargaining agreement which includes a referral system anda hiring hall.On February 3, 1977, a company called Tallman Con-structors called in for a millwright, pursuant to the appli-cable contract between Tallman and Local 740. RobertCavanough, the Local 740 business representative, sentCanning. When Canning reported for work at the jobsitethe next morning he talked to Lester Katz, the Local 740steward. When Katz learned that Canning did not have avalid work permit from the Union because he was delin-quent in his dues payments, Canning went away. The com-plaint alleges Canning left because the steward ordered himoff the job, and that by such conduct-in the format of thearrangement between Local 740 and Tallman-the Re-spondent "caused" the Employer to discriminate againstthis particular millwright in violation of Section 8(b)(2) and8(b)(1)(A) of the Act.The Respondent denies it caused the Employer to dismissthe man, or to refuse to hire him. Its first assertion, in de-fense, is that Canning went away that morning because hesimply chose not to work, whatever his reason for changinghis mind may have been. Katz, the steward, contradictedCanning's testimony that the union agent told him he couldnot work at that job because of his dues delinquency. Onthis first defense position, ltocal 740 relies essentially uponthe fact there is no direct evidence anyone on behalf of theUnion actually told any agent of the Employer not to hireCanning.An alternative defense is that even if it were true theUnion caused Tallman to discriminate against Canningthat day, there was nothing illegal in that action becauseCanning, having worked for many months during 1976 atwork covered by the Union's area contract, and for 2 weeksduring 1975 for this very employer, at the same project, andcovered by the same single-employer contract in effect inFebruary of 1977, was legally subject to such pressure byhis Union.I think there is merit in the Respondent's legal defense,and shall therefore recommend dismissal of the complaint. Ishall nevertheless report on the evidence because it presentsa question of credibility. This, in the event the Board shouldbe of a different view as to my reading of its holding inInternational Association of Heat and Frost Insulators and.Asbestos Workers. Local N 5o. 5 AFL CIO (Insulation Spe-cialties Corp.), 191 NLRB 220 (1971).B. The EvidenceThere are presented what could be called a minor and amajor question. The first calls for a direct credibility resolu-tion: What did Katz say to Canning when the referred manwalked away from the premises instead of working, as hehad come there to do? The second question raises a matterof inference. If as the Union now contends, Canningwithout rational explanation changed his mind and wentaway, without either the Union or the Employer havinganything to do with his change of heart, the complaint mustbe dismissed, of course. If, instead, Canning left becauseKatz told him he could not work there because of his duesdelinquency, all this proves is that the Union threw him offthe job. But the statute, literally, says nothing about aunion discriminating against the man; it speaks of theunion causing the employer to discriminate. The secondquestion here, therefore, is: Even absent direct evidencethat Katz, or anyone else on the part of Local 740, toldTallman not to use Canning, does the record, in its entirety,warrant the inference that this is really what happened, thatthis is what the evidence in its totality amounts to?Time and again the Board has found an employer re-spondent to have had an illegal motive in the discharge of aman-and therefore violated Section 8(a)(3) of the Act-even though there was no direct evidence of such purpose,or, in some cases, even knowledge of the man's prounionactivities. Unfair labor practices can be proved by indirectevidence, what are often called circumstantial or inference163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases. Here, while the hidden question is not a matter ofintent, I view the issue in the same light. Did Katz, or any-one else pass the message to the foreman, or to any othersupervisor of Tallman, that Canning could not work? Dothe circumstances of the moment warrant an inference thatthe message was implied, arose clearly enough in the mindsof the Employer because of the established practice be-tween Local 740 and Tallman?There is an inseparable tie between the immediate credi-bility question and the ultimate one of inference. Both Katzand Cavanough, as witnesses, used words, suggested con-clusions and inferences, of like kind, and which in them-selves strongly tend to impair their credibility. The questionthat stood stark at the hearing was: What did Canning'sbeing delinquent in dues have to do with his working or notworking that day? Admittedly the steward, and his supe-rior, Cavanough, took a great interest in that matter thenand there. But both said at the hearing it all had nothing todo with the man's working or not working. The GeneralCounsel, of course, suggests the Union's reason for suchpressing concern was lest the member work without beingcurrent in dues. In claiming this was not the reason, theunion witnesses spoke of the object of depriving Canningonly of the Union's "sanction," its "protection," its value tothe man as "sponsor," etc. Both union witnesses' attemptsto give substance to these words of distracting colorationgreatly reflected upon their credibility in this case.When Cavanough called Canning on the phone late onFebruary 3, to tell him to report on February 4, he told themillwright to see "Katz when I reported to the job." Thesystem of hiring, actually putting a referred millwright onthe payroll at Tallman's, was explained by Edward Gelen-ites, that day a foreman-always a union member on thejob, as well as by steward Katz. Asked what is called the"function" of the steward on this project, Gelenites an-swered: "[H]e takes their names, social security numbers.He gives them the insurance company's name. He givesthem the telephone number of the job. ... explains condi-tions of the job inasmuch as safety is concerned and tellsthe man what tools he needs ...."Going first to the office on the jobsite, Canning spoke tothe foreman, and Gelenites, who was expecting him, as headmitted, understood the man was reporting to work. Can-ning asked where was Katz and Gelenites directed him toanother building. It is a very large sewer construction job,maybe half a mile across: Canning went looking but couldnot find Katz. It was about 8 a.m. At this point the testi-mony of Canning, on one hand, conflicts with that of Katzand Gelenites on the other.According to Canning, while walking back to the office,not knowing what to do, he did meet Katz on the road. Hehad known the steward from prior jobs. Katz asked himinto the office, and Canning then said to him: "Now, wait aminute Lester, before we get off on the wrong foot, my duesare not paid. I won't pay them until I get some money."Katz nevertheless took Canning to the timekeeper, told himto sign up the millwright, and left. Canning's testimonycontinues that after the timekeeper had verified his address,beneficiaries, dependents, W-2 form-by relying uponCanning's old record made previously on this same proj-ect-he got into his car again and drove to the "Blowerbuilding" where Katz had said he was to work. As he wastaking his tools out of his car there, Katz approached himagain and "[h]e said, Bobby or Cavanough, I believe he saidCavanough, he had just talked to Cavanough and he said,'You can't start your, your dues aren't paid.'" With thisCanning replaced his tools in the car and drove away onlyto verify the Tallman address at the office and proceed di-rectly to the National Labor Relations Board office to file acharge, which he did that same day.Katz' story is that at about 8 a.m., not far from the office,Gelenites asked had he seen the new man, and when he said"No" the two of them walked around a number of build-ings looking for him without success. Katz continued thathe started work, but keeping an eye open "to look for himor look for whoever it was...." Shortly before 9 a.m. Katzdid see Canning near the "pump and blower building,""getting out" of his car. He asked Canning to come to theoffice with him and, on the way, asked did he have a workcard. Canning answered, "No, I haven't paid my dues."With this Katz said: "Well, I will go in and I will call theUnion office and will find out what I have to do about it."Katz then phoned the Union's office and talked to a Mr.Appel, of the Union: "I explained the situation to him. Hesaid, 'Wait there' and 'Hang up the phone, wait there and Iwill call you back in about five minutes,'" Appel did callback and said, still as Katz testified, "Mr. Canning has notpaid his dues and therefore he is not entitled to the backingand the sanction of the union." Katz went back to Canning,who was still near his car, with his truck opened. "[A]nd Itold him that because he had not paid his dues he is notentitled to the protection of the union, and with that Mr.Canning slammed his truck down and whatever he said, hesaid a few words which I do not recall. He got into his carand he drove away."Gelenites' testimony does not ring true with that of Katzand is in itself inconsistent. Katz said that when the two ofthem went looking for the new man, he asked, "Who wasthe man," and that the foreman said that "he could notrecall his name at that particular time." But Gelenites saidthat he shook hands when Canning first came to his officeand knew him because they had met before. In the circum-stances, I can hardly believe he would not tell the stewardwhich member of the Union it was who had so mysteriouslydisappeared. The foreman's story is that after sending Can-ning to look for Katz-when the new man first arrived-henever saw him again. All he admitted knowing was thatKatz later told him the man had "stormed off the job."As I read Katz' total testimony I have no doubt thatwhatever took place between him and Gelenites that morn-ing both witnesses were concealing the truth, and not tellingit.The basic purport of Katz' position at the hearing, aswell as that of his superior, Cavanough, is that when a manhas no work permit the Union simply has no interest inhim, leaves him at the mercy of the Employer, just does notcare what happens to him on the job. If it was no more thana matter of knowing whether or not to be indifferent to-wards Canning, what was the urgency about immediatelycalling the union hall? If all that was involved was theUnion's general interest, why did Katz have to "waitthere," by the telephone-as the steward himself testified,164 MILLWRIGHT AND MACHINERY ERECTORS, LOCAL 740until the higher officers could call him back in "five min-utes"? Clearly whatever had to be decided had to be de-cided right away. But this fits exactly into Canning's testi-mony that Katz told him he could not even start work thatvery moment. If there be any doubts about what the unionagents were really doing. it is completely dispelled in Katz'own words that he told Canning he had to "find out what Ihave to do about it." Whatever it was, it was something hehad to "do," and not merely to inquire about what his, orany other union agent's, state of mind towards Canninglater should be.It was Katz' responsibility, by agreement with the Tall-man management. to make record notations about a newman's employment, to explain the work duties to him, totell him what tools he must have and even, as Canningtestified without contradiction, to tell him where to work.When telling Canning that morning where the steward was,Gelenites also said, "[Hie [Katz] will bring you back to signyou up." Why did the steward have to bring the referredman to the office for signing up except it be that some kindof approval by the steward, whatever the form of such ap-proval, had to be given before a man could have the job?Asked on cross-examination had the new man been hiredbefore going to see the stewards, Gelenites equivocated;first he ducked the question entirely, then he said flatly theman had not been hired, and finally took the position thatCanning was already an employee before going to look forKatz. I do not credit Gelenites. I do not know how Katzcommunicated with him, what the two may have said toone another at one time or another about Canning's depar-ture or the reason therefor. But I have no doubt, on thisentire record, that one way or another the steward toldmanagement Canning could not work and that this is thereason why Canning never got the job. I find that theUnion, through its agent. Katz, caused Tallman, the Em-ployer, to discriminate against Canning by denying himemployment.In a circumstantial evidence case, justice requires that allthe evidence be considered. Here, a very high element ofprobability- favorable to the complaint allegation arisesfrom much of the testimony of both Katz and Cavanoughas to what their purpose was so early that morning. Both ofthem said that the Union's policy is to permit a man towork for 7 days before he is required to make good a duesdelinquency. "Q. If he is delinquent in his dues what hap-pens? A. He is given time generally to pay his dues rightthen and there, if possible."To explain away in innocuous terms what Katz was sup-posed to "do" about Canning's dues delinquency, both wit-nesses detailed what "doing" meant. The more theytalked-in the circumstances of Appel telling Katz to standstill a few minutes until he could call back right away -theless credible they became, and the more compelling becamethe inference that their real purpose was the one alleged inthe complaint. Steward Katz was asked to explain what heunderstood was the meaning of the message he receivedfrom the union hall about Canning not being "entitled tothe backing and sanction of the Union." He answered: "Inpractical terms I would not introduce him or bring him outto the foreman, that I will not protect him in any way andanything that he would be on the job would have to be onhis own." Again: "I would not introduce him and as a Mill-wright from 740, that is, ready to go to work, this is a Mill-wright that has been referred to the hall and whether he isfrom 740 or not. I would not say that."In response to the same question-what is the Union'spolicy with respect to dues delinquent members?-Cava-nough said: "We refer them out and they are the responsi-bility of the contractor. He places them at work and we tellthe shop steward to watch them safety wise, issue themhardhats and see that they don't get hurt, but they cannotattend union meetings and take part in union discussions onthe job." Again from the questioning of Cavanough:Q. If he is delinquent in his dues what happens?A. He is given time generally to pay his dues rightthen and there, if possible.Q. And if he does not or if he declines to pay hisdues?A. Then 'we won't sponsor him.Q. What does sponsor mean?A. We won't sponsor as a union man on the job butwe tell the contractor, 'If you want to hire him, he isyour man and you are responsible for him.'Q. But you do extend your protection to nonunionmembers whom you refer on the referral slips?A. Well, I don't like to use the word "protection."Q. What word would you use?A. Well, we give them the courtesy.I deem all of this language but a smoke screen intendedto befog the realities of what happened that day. I find onthe total record that agents of the Respondent Unioncaused the Tallman Company to deny employment to Can-ning on February 4, 1977.It is only the conduct, by the union agents, of causingTallman to deny employment to Canning on February 4that is alleged as an unfair labor practice in the complaint.The complaint also states that Tallman and the RespondentUnion operate all the time pursuant to a continuing agreed-upon practice of requiring approval by the union stewardon the job before any applicant for employment is permit-ted to work. The practice. as such, is not alleged to be inviolation of the statute. Asked at the hearing was it a con-tention of the General Counsel that this was in effect anillegal exclusive hiring hall contract, counsel for the Gen-eral Counsel equivocated, but did not clearly answer in theaffirmative.It may well be, in the light of the total record made here,that such an arrangement does exist. I make no such find-ing, however. The evidence does prove that the Respondentcaused the discrimination against this one man.C. The Legal DefenseAs stated above. Canning has long worked on projectsafter being referred out by this very Union, under contractssimilar to the one Tallman has. He held long jobs in 1976,with other companies. In 1975 he worked at this same proj-ect, for Tallman, after being sent out by the Union. Thatjob was covered by this same contract; union member-ship or at least dues payment was a contractual require-ment after 7 days of employment then, as it still is now.During 1975 Canning was always paid up in his dues.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStarting on January 1, 1977, he fell behind and was stilldelinquent during February. His 1975 employment, lasting"ten days," as he admitted, was under this contract andwith this Employer. The contract does provide that the em-ployee has 8 days in which to pay his dues after the start ofhis employment. The Respondent argues that Canning hadhis 8 days under this contract, with this Employer, and thathe was not entitled to enjoy another 8 days as a free rider.In Insulation Specialties, supra, the employee worked for 5months-from April to August 1968-without paying dues,flouting the applicable contract which required dues pay-ment after so many days; he lost his job in consequence. InMay 1970, he tried to get back on the same job, but hisunion prevented him from doing so, demanding that he payhis current dues then and there. Rejecting the Administra-tive Law Judge's reasoning, the Board held that union hada right to do that.'I In that case, the Board found a violation of Sec. 8(bH2) solely becausethe respondent failed in its duty to tell the employee he could pay the dues ifhe wished. But that holding is irrelevant here.The General Counsel's only attempt to distinguish thatcase from this is that Canning had not "worked continu-ously" in the bargaining unit; in this case Tallman alone isthe unit. In Insulation Specialties, the man had not workedin the unit for 21 months, and it did not relieve him of theinstant obligation to be paid up. There is a distinction be-tween the two cases, in that the first man was delinquentduring his earlier employment, whereas Canning was al-ways paid up during his 2 weeks in 1975. In my opinion,considering the factors underlying the Board's reasoning inthe entire line of cases in this area, this difference is of nomoment. Nor does the General Counsel suggest any. Seealso Mayfair Coat and Suit, 140 NLRB 1333 (1963).On authority of Insulation Specialties, I find merit in theRespondent's defense. I deem it unnecessary to consider themerits of the further defense argument that the complaintmust be dismissed on the ground of the Board's decision inInterstate Electric Co., 227 NLRB 1996 (1977).[Recommended Order for dismissal omitted from publi-cation.)166